IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-20278
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN OSCAR CELEDON ZAPATA,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-01-CR-10-1
                        --------------------
                          February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Attorney Richard E. Banks, appointed to represent Juan Oscar

Celedon Zapata (“Zapata”) on appeal, has requested leave to

withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Zapata has not responded to the

motion.   Our independent review of the brief and the record

discloses no nonfrivolous issue for appeal.   Counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-20278
                               -2-

responsibilities, and the appeal is DISMISSED.   See 5TH CIR.

R. 42.2.

     MOTION GRANTED; APPEAL DISMISSED.